*212Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Salame M. Amr appeals the district court’s order denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauper-is and dismiss the appeal for the reasons stated by the district court. Amr v. Moore, No. 3:09-cv-00667-REP (E.D.Va. Sept. 26, 2011). Amr’s pending motion to stay is denied as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.